                                                                       .
                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA ; ,
                                                                                 FilEO
                                                                                  !."· ....,,..,,,, " · -"
                          MISSOULA DIVISION       '                               ' .. ".; '- Y              2020
                                                                .' ·         , Clerk, u s           o· .
                                                                       Of ~t~%Court
                                                                i..• . . ·      District
 SHANDA SARCHETTE, an individual,                   CV 19-12~M-DWM''fi!>:,ouia na

                Plaintiff,

      V.                                                   ORDER

ALEX M. AZAR II, Secretary of the
United States Department of Health
and Human Services; PAUL
CARLSON, an individual; and JOHN
DOES 1-10,

                  Defendants.


      Plaintiff Shanda Sarchette and Defendant Alex M. Azar II, Secretary of the

United States Department of Health and Human Services, having filed a

Stipulation to Dismiss Count III Without Prejudice (Doc. 16),

      IT IS ORDERED that Count III of the Complaint (Doc. 1) is dismissed

without prejudice, each party to bear its own costs and fees.

      IT IS FURTHER ORDERED that Defendant Azar's motion to dismiss

Count III (Doc. 12), r   ENIED as MOOT.

DATED this ~        day of February, 2020.
